Citation Nr: 0310600	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a compensable rating for the residuals of 
lipoma.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to April 1998.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  
Subsequently, the veteran moved to an area served by the 
Waco, Texas, VARO.


REMAND

In October 2002, the Board undertook additional development 
on the issue listed above pursuant to 38 C.F.R. § 19.9(a)(2).  
The Board provided the appellant notice that the development 
was requested.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the issue on appeal.  In accordance with 
the October 2002 development memorandum the Board obtained a 
report of a VA examination, which has not been considered by 
the AOJ, and the veteran has not waived such consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding VCAA mandated notice requirements in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002)

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures in sections 3 
and 4 of the Act (38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107) are fully 
satisfied, including in accordance 
with Quartuccio, supra.  

3.  The RO should review the claim in 
light of all additional evidence 
received since the April 2002 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, the RO 
should issue an appropriate SSOC.  The 
veteran and her representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
Court and Federal Circuit precedent decisions cited above.  
No action is required of the appellant unless she is notified 
by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


